Case 19-13770-MAM Doc101 Filed 07/16/20 Page1of5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www. flsb.uscourts.gov
In re: Case No.: 19-13770-BKC-MAM
Chapter 7
EAGLE ARTS ACADEMY, INC.

Debtor.
/

NOTICE OF RULE 2004 EXAMINATION DUCES TECUM
(Documents Request only)

Michael R. Bakst, Trustee in Bankruptcy for Eagle Arts Academy, Inc., by and through
undersigned counsel, will examine the Deponent, PNC Bank, National Association who shall
designate the person or persons on behalf of PNC Bank, National Association with the most
knowledge as to the books and records of the deponent under oath on August 6, 2020 at 2:00
o’clock p.m. at the offices of Greenspoon Marder LLP, 525 Okeechobee Blvd. Suite 900, West
Palm Beach, Florida 33401. The examination may continue from day to day until completed. If
the examinee receives this notice less than fourteen (14) days prior to the scheduled examination date
the examination will be rescheduled upon timely request to a mutually agreeable time.

The examination may continue from day to day until completed. If the examinee receives
this notice less than 14 days prior to the scheduled examination date, the examination will be
rescheduled upon timely request to a mutually agreeable time.

YOU MAY BE EXCUSED FROM APPEARANCE BY PROVIDING COPIES OF
THE REQUESTED DOCUMENTATION AND INFORMATION PRIOR TO THE

SCHEDULED DATE OF THE DEPOSITION.

44439973.1
Case 19-13770-MAM Doc101 Filed 07/16/20 Page 2of5

YOU MUST FIRST CONTACT THE ATTORNEY LISTED BELOW FOR
ACCEPTANCE OF ANY COSTS IN PROVIDING COPIES BEFORE YOU WILL BE
REIMBURSED FOR SAME.

PLEASE CONTACT THE TRUSTEE’S COUNSEL’S OFFICE BEFOREHAND TO
ADVISE US IF YOU ARE GOING TO HAND DELIVER DOCUMENTS SO THAT WE CAN
MAKE ARRANGEMENTS TO ALLOW YOU TO ACCESS THE OFFICE WITH
SECURITY.

IT IS THE DEPONENT'S RESPONSIBILITY TO PROVIDE AND PAY FOR A
TRANSLATOR IF ONE IS NEEDED AT THIS DEPOSITION.

Please contact the undersigned counsel’s office beforehand to advise us if you are going
to hand deliver documents so that we can make arrangements to allow you to access the office
with security.

PRODUCTION OF ELECTRONIC DOCUMENTS

PLEASE DO NOT SEND DOCUMENTS BY EMAIL. We would ask that any
electronic documents be produced on a flashdrive or CD in pdf format. Alternatively, you may
contact undersigned counsel at least one business day before documents are due for us to send
you an invitation to upload documents on a secure network. Due to security concerns, we
cannot accept documents through Dropbox or similar services. Do not produce anything in
ipeg.

All interested parties that plan on attending the examination should contact
undersigned counsel’s office to confirm that the examination is going forward on the scheduled

date and time before attending as the date and time may change.

44439973.1
Case 19-13770-MAM Doc101 Filed 07/16/20 Page 3of5

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A) and that a true and correct copy of the

foregoing has been furnished this Lacay of July, 2020, to the all parties listed below and has been

furnished to the Process Server for service by subpoena on the Registered Agent for PNC Bank,

National Association, this / L day of July, 2020.

GREENSPOQN MARDER LLP

L.

MICHAEL R. BAKST, ESQ.
Attorney for Trustee

Florida Bar No.: 866377

525 Okeechobee Blvd., Suite 900
West Palm Beach FL 33401
Telephone: (561) 838-4523
Facsimile: (561) 514-3423

emb/29511-0514

Electronic Mail Notice List

Michael R Bakst — efilemrb@gmlaw.com,
ecf.alert+Bakst@titlexi.com;efileul 084@gmlaw.com;efileul 086@gmlaw.com;efileu386
@gmlaw.com

Michael R. Bakst — efileul094@gmlaw.com,
ecf.alert+bakst@titlexi.com;efileul092@gmlaw.com;efileu2 170@gmlaw.com;efileu386
@gmlaw.com

Rilyn A Carnahan _ rilyn.carnahan@gmlaw.com,

efileul092@gmlaw.com;efileul 089@gmlaw.com;efileu2 170@gmlaw.com;efileul435@
emlaw.com;efileul094@gmlaw.com;efileul093@gmlaw.com:gregory.stolzberg@gmlaw
.com;efileu2299@gmlaw.com

Charles] Cohen ccohen@furrcohen.com,
rrivera@furrcohen.com;atty_furrcohen@bluestylus.com;|titus@furrcohen.com;wschnapp
@furrcohen.com

44439973.1
Case 19-13770-MAM Doc101 Filed 07/16/20 Page 4of5

¢ AdamD Farber afarber@adamfarberlaw.com,
elise@adamfarberlaw.com,adamfarberlaw@gmail.com,583 1 893420@filings.docketbird.c
om; farberar77622@notify.bestcase.com

e NedRNashban NNashban@baritzcolman.com, service@baritzcolman.com
¢ Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

e David Neal Stern dnstern@fwblaw.net,
mkassower@fwblaw.net;rbyrnes@fwblaw.net;davidnstern@gmail.com

Manual Notice List

William J Berger

Weiss, Handler & Cornwell, P.A.
2255 Glades Rd #218

Boca Raton, FL 33431

Soneet Kapila
1000 S Federal Hwy #200
Fort Lauderdale, FL 33316

44439973.1
Case 19-13770-MAM Doc101 Filed 07/16/20 Page 5of5

EXHIBIT A

PNC Bank, National Association,

Account Number 1005 under the name of Eagle Arts Academy, Inc.
All bank statements for the period of March, 2015 to June, 2015
All bank statements for August, 2015 to February, 2016

All bank statements for August, 2016

Account number: 7152 PNC Bank, National Association under the name of Eagle
Arts Academy, Inc.

All bank statements for March, 2015 to June, 2015

All bank statements for July, 2015 to account close

44439973.1
